396 So. 2d 132 (1981)
Ex parte State of Alabama ex rel. Attorney General
(Re Thomas Martin MURRAY
v.
STATE of Alabama).
80-287.
Supreme Court of Alabama.
March 26, 1981.
Charles A. Graddick, Atty. Gen., and J. Anthony McLain of McLain & Hampton, Sp. Asst. Attys. Gen., for petitioner.
No briefs for respondent.
FAULKNER, Justice.
WRIT DENIED.
ALMON, EMBRY and ADAMS, JJ., concur.
TORBERT, C. J., concurs specially.
TORBERT, Chief Justice (concurring specially).
I would have granted this writ on the authority of Rickman v. State, 361 So. 2d 28 (Ala.1978), had petitioner complied with the provisions of Rule 39 of the Alabama Rules of Appellate Procedure. See ARAP 39(c)(4).